Ross Miller Secretary of State 204 North Carton Street. Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Filed in the Office of Document Number /s/ Ross miller 20080289245-30 Ross miller Filing Date and Time Secretary of State 04/28/2008 10:59 AM State of Nevada Entity Number C18532-2001 Certificate of Amendment (PURSUANT TO NRS 78,385 AND 78.390) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation: Procera Networks, Inc. 2.The articles have been amended as follows (provide article numbers, if available): ARTICLE FOURTH - This Article of the Articles of Incorporation of this corporation is amended to read in full as follows: "The total total number of shares of capital stock which this corporation shall have authority to issue is one hundred forty-five million (145,000,000) with a par value of $.001 per share. One hundred thirty minion (130,000,000) of those shares are Common Stock and fifteen million (15,000,000) of those shares are Preferred Stock. Each share of Common Stock shall entitle the holder thereof to one vote, in person or by proxy, on any matter CMS which action of the stockholders of this corporation is sought"[continued on attached Addendum] ARTICLE TENTH - Section (b) of this Article of the Articles of Incorporation of this corporation is amended to read in full as follows: "The members of the Board of Directors shall be elected at each annual meeting of shareholders to hold office until the next annual meeting" [continued on attached Addendum] 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the*articles of incorporation have voted in favor of the amendment is:62.5% 4.Effective date of filing (optional):Upon filing. (must not be later than 90 days after the certificate is filed) 5.
